DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eichberger (US Pat. Pub. 2008/0023954) (sited on IDS).
            Regarding claim 1, Eichberger discloses, a vehicle frame comprising:

a first structural member (102) extending in a vehicle longitudinal direction (reasonably implied by the name “longitudinal member”, which reasonably indicates that 2 is longitudinal in relation to a vehicle direction and also by the 
an energy absorbing structure (see reviewer-annotated fig. 4 below, with corresponding label to energy absorbing structure denoted by black rectangular box) connected to the first structural member (see discussion below for individual connections) the energy absorbing structure including
a first fixed member (114, Noting that the claim language, “fixed” is interpreted under a BRI, as immovable with respect to a longitudinal and transverse direction of 102.  It is also noted that no further limitations are recited which would more narrowly define how the first member is “fixed” such as by welding, riveting, rotational, translational etc. and thus as broadly claimed, 114 meets this claimed limitation) connected to the first structural member (see paragraph 33 and fig. 4 showing connection as shown to 102 @114);
an impact member (112) connected to the first structural member (see paragraph 33 and fig. 5 showing connection to 102 as shown at 116); and
a connecting member (113) movably connected to the first fixed member (see paragraph 33, labeled “swinging arm”, moving in the same manner as described in the embodiment described in paragraph 30, referenced for functionality only) and having a first end fixed to the impact member (@115) such that movement of the impact member moves the connecting member about the first fixed member (see paragraph 30, referenced for functionality only, where also shown in figs. 4-5, upon movement of 112, 113 moves about 114 rotationally).
.


    PNG
    media_image1.png
    406
    578
    media_image1.png
    Greyscale

 
Allowable Subject Matter
Claims 18-20 are allowed.
Claims 2-4 and 6-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The recitations of the specific features of the energy absorbing structure in Claim 18 including especially the construction of a first fixed member connected to the first structural member; an impact member connected to the first structural member; and a connecting member movably connected to the first fixed member and having a first end fixed to the impact member such that movement of the impact member moves the connecting member about the first fixed member and having a first end passing through the window and fixed to the impact member such that movement of the impact member moves the connecting member about the fixed member is nor fairly suggested by the prior art of record.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docxfor information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612